                                           1   J. DAVID HADDEN (CSB No. 176148)
                                               dhadden@fenwick.com
                                           2   FENWICK & WEST LLP
                                               Silicon Valley Center
                                           3   801 California Street
                                               Mountain View, CA 94041
                                           4   Telephone:     650.988.8500
                                               Facsimile:     650.938.5200
                                           5
                                               PHILLIP J. HAACK (CSB No. 262060)
                                           6   phaack@fenwick.com
                                               ERIC B. YOUNG (CSB No. 318754)
                                           7   eyoung@fenwick.com
                                               CHIEH TUNG (CSB No. 318963)
                                           8   ctung@fenwick.com
                                               FENWICK & WEST LLP
                                           9   555 California Street, 12th Floor
                                               San Francisco, CA 94104
                                          10   Telephone:     415.875.2300
                                               Facsimile:     415.281.1350
                                          11
                                               Attorneys for Plaintiff
                                          12   Trina Hill
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13                                   UNITED STATES DISTRICT COURT
                                          14                              NORTHERN DISTRICT OF CALIFORNIA
                                          15                                         OAKLAND DIVISION
                                          16   TRINA HILL,                                            Case No.: 4:18-cv-01474-HSG (KAW)
                                          17                      Plaintiff,                          NOTICE OF RELATED CASE
                                                                                                      PURSUANT TO CIVIL L.R. 3-12;
                                          18          v.                                              ADMINISTRATIVE MOTION TO
                                                                                                      CONSIDER WHETHER CASES
                                          19   GOODFELLOW TOP GRADE,                                  SHOULD BE RELATED
                                          20                      Defendant.

                                          21

                                          22   TO:    ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                          23          PLEASE TAKE NOTICE that a related case, Diana A. Monroe v. Goodfellow Top Grade,

                                          24   Case No. 3:18-cv-07673-LB, was filed on December 21, 2018 in the United States District Court

                                          25   for the Northern District of California. Pursuant to Civil Local Rules 3-12(b) and 7-11 of the

                                          26   United States District Court for the Northern District of California, Plaintiff Trina Hill submits

                                          27   this Administrative Motion to Consider Whether Cases Should be Related.

                                          28

                                                ADMIN. MOTION TO RELATE CASES                                   CASE NO.: 4:18-cv-01474-HSG (KAW)
                                           1   I.     APPLICABLE STANDARD UNDER CIVIL L.R. 3-12

                                           2          Under Civil Local Rule 3-12(a), an “action is related to another when: (1) the actions

                                           3   concern substantially the same parties, property, transaction or event; and (2) it appears likely that

                                           4   there will be an unduly burdensome duplication of labor and expense or conflicting results if the

                                           5   cases are conducted before different judges.” Civil L.R. 3-12(a). When a party knows or

                                           6   believes that an action may be related to an action which is or was pending in the Northern

                                           7   District, it “must promptly file in the earliest-filed case an Administrative Motion to Consider

                                           8   Whether Cases Should be Related, pursuant to Civil L.R. 7-11.”

                                           9   II.    RELATED CASES

                                          10          The Court should relate this action with that of Ms. Diana Monroe, No. 3:18-cv-07673-

                                          11   LB, currently pending before Honorable Magistrate Judge Beeler of this District. The cases

                                          12   involve the same defendant, Goodfellow Top Grade, the same discriminatory practices and
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   harassment, the same individuals and witnesses (including Goodfellow Top Grade personnel), the

                                          14   same hostile work environment during substantially the same period, and Goodfellow’s

                                          15   constructive and/or actual wrongful termination of both Ms. Hill and Ms. Monroe. As a result,

                                          16   the cases require determination of substantially the same questions of fact and law, including, but

                                          17   not limited to:

                                          18          •   Whether Ms. Hill and Ms. Monroe suffered adverse employment actions because they

                                          19              share a protected characteristic (sex or race);

                                          20          •   Whether Goodfellow foreman Tim Sardam moved only Ms. Hill and Ms. Monroe to

                                          21              the night shift, and the circumstances surrounding that decision;

                                          22          •   Whether Ms. Hill and Ms. Monroe were consistently praised for the quality of their

                                          23              work by the general contractor;

                                          24          •   Whether Goodfellow employee Michael Bounds exposed himself to Ms. Hill and Ms.

                                          25              Monroe on the Goodfellow job site;

                                          26          •   The facts concerning the appearance of a phallic item at the location where Ms. Hill

                                          27              and Ms. Monroe usually worked;

                                          28

                                                ADMIN. MOTION TO RELATE CASES                    1               CASE NO.: 4:18-cv-01474-HSG (KAW)
                                           1         •   Whether Goodfellow acted according to its own guidelines and procedures in

                                           2             responding to workplace violations by men and non-black workers;

                                           3         •   Whether Mr. Sardam told Ms. Hill and Ms. Monroe that they were under investigation

                                           4             based on false accusations, not to talk to anyone about it, and that their jobs were in

                                           5             jeopardy;

                                           6         •   Whether Goodfellow supervisor Leonard Garcia told Ms. Hill and Ms. Monroe that

                                           7             there was no work for flaggers, gave them option of a job doing “dust control” or stay

                                           8             home, and then replaced them with male flaggers during the same period;

                                           9         •   Whether Goodfellow’s replacement of black workers with Hispanic workers

                                          10             constitutes racial discrimination under Title VII;

                                          11         •   Whether Ms. Hill and Ms. Monroe were hired for a “flagging only” position and

                                          12             whether Goodfellow was aware of that fact when, through its agents, it attempted to
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13             move Ms. Hill and Ms. Monroe to general labor duties at the job site;

                                          14         •   Whether Ms. Hill or Ms. Monroe are on a “flagging only” list with the union through

                                          15             which they received their positions working for Goodfellow;

                                          16         •   Whether Ms. Hill or Ms. Monroe misrepresented their qualifications for the flagging

                                          17             job for which they were engaged;

                                          18         •   Whether Ms. Hill or Ms. Monroe had ever previously performed “dust control” labor

                                          19             for Goodfellow;

                                          20         •   Whether Goodfellow’s comments to, and attempted reassignment of Ms. Hill and Ms.

                                          21             Monroe to the night shift and “dust control” duties constituted a materially adverse

                                          22             change in the terms and conditions of their employment;

                                          23         •   Whether comments and actions by Usalia Marquez, Goodfellow foreman Tim Sardam,

                                          24             Goodfellow safety supervisor Jim Herron, Goodfellow site lead Leonard Garcia, and a

                                          25             similar set of other individuals constituted systematic discrimination and/or created a

                                          26             hostile work environment sufficient to make a reasonable person feel compelled to

                                          27             resign because the employer intentionally caused objectively intolerable working

                                          28             conditions or knowingly allowed them to exist;

                                               ADMIN. MOTION TO RELATE CASES                   2               CASE NO.: 4:18-cv-01474-HSG (KAW)
                                           1          •   Whether Goodfellow’s reassignment, relocation, and disciplinary action against Ms.

                                           2              Hill and Ms. Monroe were merely pretense for their termination as part of a systematic

                                           3              exclusion of African Americans or women from the job site or otherwise occurred

                                           4              under circumstances suggesting Goodfellow’s discriminatory motive;

                                           5          •    Whether Ms. Hill and Ms. Monroe exhausted their administrative remedies by filing

                                           6              complaints with their union or seeking and receiving right-to-sue letters;

                                           7          •   Whether Ms. Hill’s and Ms. Monroe’s complaints to Goodfellow or the general

                                           8              contractor representatives were protected activities under Title VII;

                                           9          •   Whether Goodfellow was aware of Ms. Hill’s and Ms. Monroe’s complaints;

                                          10          •   Whether there exists a causal link between Ms. Hill’s and Ms. Monroe’s protected

                                          11              activity and the adverse employment action they faced;

                                          12          •   Whether Ms. Hill and Ms. Monroe are both entitled to recover front pay, back pay,
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13              and compensation for emotional distress caused by Goodfellow’s discriminatory

                                          14              actions;

                                          15          •   Whether Ms. Hill or Ms. Monroe adequately mitigated their damages; and

                                          16          •   Whether Goodfellow is liable for Ms. Hill’s and Ms. Monroe’s compensatory damages

                                          17              for substantially the same conduct, and if so, in what amount

                                          18   III.   CONCLUSION

                                          19          Because the Hill and Monroe cases involve substantially the same parties and events,

                                          20   relating them will reduce burdensome duplication of labor and expense, as well as the possibility

                                          21   of conflicting results if the cases proceed before different judges. L.R. 3-12(b).

                                          22

                                          23   Dated: June 5, 2019                           FENWICK & WEST LLP

                                          24
                                                                                             By: /s/ Eric B. Young
                                          25                                                     Eric B. Young

                                          26                                                      Attorneys for Plaintiff
                                                                                                  Trina Hill
                                          27

                                          28

                                                ADMIN. MOTION TO RELATE CASES                    3              CASE NO.: 4:18-cv-01474-HSG (KAW)
